FILED
Jan 31, 2020
11:23 AM(ET)

TENNESSEE COURT OF
WORKERS' COMPENSATION
CLAIMS

IN THE COURT OF WORKERS’ COMPENSATON CLAIMS

AT KNOXVILLE
DEANNIA KEITH, )
Employee, Docket No.: 2017-03-1519
v. State File No. 39521-2016
VOLUNTEER STAFFING, INC. DOI: 05/25/2016
Employer.

 

AGREED EXPEDITED HEARING ORDER

 

This cause came to be heard on January 14, 2020, before the Honorable Judge
Pamela B. Johnson, for Expedited Hearing following Workers’ Compensation claimant
Deannia Keith’s (“Employee”) Request for Expedited Hearing and sworn Affidavit,
filed with the Court on October 5, 2019, and seeking an order compelling Respondent
Volunteer Staffing Inc. (“Employer”) to provide an appointment with an orthopedic or
neurosurgical specialist pursuant to a referral made by her treating physician; and
following the Court’s Order denying the Employer’s Motion to Dismiss, finding therein
that Employee's failure to attend mediation did not result from bad faith or lack good
cause.

Counsel for the Parties appeared and announced to the Court an agreement
resolving fully the disputed issue subject of the Employee’s Request for Expedited
Hearing; specifically, that the Employer has provided the Employee with a valid panel
of neurosurgeons and orthopedics for the Employee to select a specialist for the limited

purpose of a surgical evaluation, and for an opinion as to whether, and to what extent,
the Employee’s present lumbar complaints may primarily arise out of Employee's
claimed work accident on May 25, 2016. The Parties advised the Court that the
Employee selected Dr. James Maguire from the specialist panel, that the Employer had
contacted Dr. Maguire to schedule an evaluation; and that, pursuant to Dr. Maguire’s
request, medical records were provided to Dr. Maguire for his review in advance of
scheduling. The Parties agreed that the authority and legal presumptions afforded an
Authorized Treating Physician shall attach to Dr. Maguire’s initial evaluation and his
opinions on recommended treatment and causation arising from the evaluation, with
the Parties reserving any claims and defenses to any matters involving treatment
and/or benefits subsequent to the evaluation.

The proposed agreement, premises, and record as a whole considered; the Court
finds cause to accept the Parties’ agreement resolving the disputed issue before the
Court this day, and finding said agreement in the Employee's best interest;

IT IS, THEREFORE, ORDERED:

1. That the Employer shall authorize, provide, and cause the Employee to be
evaluated for surgical options and causation opinion by her panel-selected specialist Dr.
James Maguire’s earliest availability (following his records review).

2. That respective legal presumptions afforded authorized treating
physicians as to causation and need for surgery, shall attach to Dr. Maguire's opinions
stemming from his evaluation.

3. That all issues subject of the Employee's Request for Expedited Hearing

are hereby fully and finally resolved.
4, That counsel for the Parties shall appear telephonically, prepared to report

and discuss status and execution of this Order, at a Status Conference, set for May 28,

2020 at 9:30 a.m. EST.

\7 1
ENTER, this the SO day of SNUCK

~ Vaendtoy Wow

 

HONORABLE PAMELA B. JOHNSON, JUDGE

AGREED:

ems

ich Nicholas J. Peterson, BPR: 21637
Amy Brown, BPR; 025292
Counsel for the Employer
Peterson White LLP
6330 Baum Drive
Knoxville, TN 37919
Phone: (865) 909-7320
Fax: (865). 978-6602
amy.brown@petersonwhite.com

 

AGREED:

C4, Atl wl fos mien

Curtis W. Isabell, BPR: 022859
Counsel for the Employee

251 Short Street

Clinton, TN 37716

Phone: (865) 457-2755

Fax: (865) 269-4460
curtis.isabell@comcast.net
CERTIFICATE OF SERVICE

I certify that a copy of this Order was sent as indicated on January 31, 2020.

 

 

 

 

Name Mail Fax Via | Service sent to:
Email
Curtis Isabell, xX curtis.isabell@comcast.net
Employee’s Attorney
Amy Brown x amy.brown@petersonwhite.com

Employer’s Attorney

 

 

 

 

 

YS

 

 

Lh aat/ Le trp dey)
enny Shtum, Court Clerk Phew

We.courtclerk(@tn.gov